Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim 22, line 2 are terms “a lead sealing” correct?
Claims 16, 18, 20, 22-32 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter  note below  which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
The claim 16, “interference fit” relates to new matter without basis in disclosure. The closet basis as example is like that on page 8, lines 12-16 which uses “form and force” terms but these do not provide basis for terms at issue which require a stronger attachment.  In discussions below these terms are treated as requiring a strong or firm fit which need not be interferences fit type.
Claims 16, 18, 20, 22-24, 27-28 are rejected under 35 U.S.C. 103 as being unpatentable over Miyamoto 4281214 in view of Miyamoto 4437719.
For claim 16, Miyamoto 214 includes a protection device for connectors at 1, 3, and includes half shells 12A, 12B with a first passageway 18 that enables passage of part 3     a securement member at lower edges and with pawl 19 that   firmly engages      wall of part 1 and an assembly member 16, 17 to secure the half shells. 

 Above adequate but also  note Patent 214 does not refers to interference fit.  Patent 719 discloses  firm securement to provide strong  sealing. At 25   and 25’  It would have been obvious to apply such feature to 214 device to provide stronger    sealing  read as interference  fit .  Term “explosion standard” provide no clear limitation over the 214 device as applied.
Claims 18, 20, 22, note patent 214 cutouts at 18 complementary structure at region of pawl 19 and assembling member 16, 17.  Claim 23 obvious to use selected type plug as needed.  Claims 24, 27, patent 214 appears to have ribs 22 that also form variable thickness wall.  For claim 28 the opening 18 is opposite to securement portion 19.    
Claims 16, 18, 20, 22-23, 27, 28 are rejected under 35 U.S.C. 103 as being unpatentable over Buckers 5816853 in view of Egan 6881901 and Low 6955558 and Gallagher 4169643.
Buckers, figures 1-4, protector for connection of parts 52, 60 includes half shells 12, 13 first passageway 14 securement member 27 and assembly members 23, 24.  Obvious to form 52, 60 as plug and socket as are standard.  Buckers does not disclose interference or force fit Gallagher at 3.  Low at opening 2 and Egan at 568 use force or strong fits for covers on connections.  Obvious to apply such features to Buckers to prevent looseness.  Terms “explosion standard” do not define any specific limitation over Buckers.  Above adequate but should the matter be at issue also obvious to form opening 14 of larger size to more easily pass connector 52.  Claim 18 passageway 14 is formed by cutouts, see figure 1.  Claims 20, 22, met by parts 27 and note catches at 23, 24.  Claim 23 is to obvious choice of connector type.  .  Claims 27, 28, note figure 1 walls of varied thickness and position of opening 14.  
Claim 24 is rejected under 35 U.S.C. 103 as being unpatentable over the references as applied to claim 16, in any manner above, and further in view of Goodwin 6948976.
 .
Claims 25 and 26 are rejected under 35 U.S.C. 103 as being unpatentable over the references as applied to claim16, in any manner above, and further in view of Coffey 176 and Dahl 540
For any Miyamoto, or Buckers covers   for claim 25, obvious to include opening for moisture in view of Dahl at 43 to prevent corrosion and for claim 26 obvious to use transparent material in view of Coffey to allow inspection.
Arguments in response, relate mainly to “interference fit” feature, however as noted above, disclosure   provides basis only for force or form fits and as noted above use of such feature  is seen as an obvious variation to prevent looseness to covers.  Arguments related to explosion standard do not define clear limitations to avoid references and  also note openings on applicants covers which would increase explosion chances  hence explosion argument fails to avoid reference teachings .
Claims 29-32 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.










Any inquiry concerning this communication or earlier communications from the examiner should be directed to Neil Abrams whose telephone number is (571)272-2089.  The examiner can normally be reached on M-F from 8:30 am - 5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tulsidas C Patel can be reached on 571-272-2098.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/NEIL ABRAMS/Primary Examiner, Art Unit 2832